DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it unclear how the magnitude of the attraction force and the associated joystick classification are a function of size and/or a shape of the second magnet.  Applicant attempts to define the subject matter in terms of the result to be achieved (“the magnitude of the attraction force 
Claim 3 is rejected by virtue of the dependency on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan Le et al. (2008/0184799).
As to claim 1, Phan Le et al. (hereinafter Phan) discloses a device with a sensor arrangement comprising a joystick surface (61) and a first magnet having north and south magnetic poles (50), comprising: a second magnet having north and south magnetic poles (42, 44); and a movable elongated shaft (49) having first and second opposing ends arranged along a major axis of the shaft (49), the first end coupled to the second magnet (44) such that movement of the shaft results in movement of the second 

    PNG
    media_image1.png
    294
    412
    media_image1.png
    Greyscale

Fig. 10

    PNG
    media_image2.png
    355
    663
    media_image2.png
    Greyscale



As to claim 4, Phan discloses that the magnitude of the attraction force and the associated joystick classification are a function of a material of the second magnet [0022].
As to claim 5, Phan disclose that the device further comprises a magnetic field sensor (43) disposed between the joystick surface (61) and the second magnet (42), the magnetic field sensor (43) comprising a plurality of magnetic field sensing elements supported by a substrate (61) and configured to generate a respective plurality of magnetic field signals, to detect a position of the second magnet (42) relative to the first magnet 
As to claim 6, Phan disclose that the joystick classification comprises a user classification [0062].
As to claim 7, Phan disclose that the joystick user classification is one of an administrator, a user, an operator, and a manager [0062, The bottom of the slider may have a concave recess, which is in contact with the upper part of the spherical object. When the slider is moved, e.g. by the finger of a user, the slider can easily drag the spherical object along, resulting in signal changes on the outputs of the field detector 43. ].
As to claim 8, Phan disclose that the movable elongated shaft is removably coupled to the second magnet [0053].
As to claim 9, Phan disclose that the device is at least one of a smartphone, a tablet computer, an instrumentation console, a video game console, a video game controller, a keyboard, and a laptop computer [0002], [0061].

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Senft et al. (2020/0117283) is cited for its disclosure of a magnetic arrangement for detecting relative movements or relative positions.
Houston (4,853,630) is cited for its disclosure of a magnetic position sensor having spaced toroidal magnets in a state of equilibrium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/REENA AURORA/Primary Examiner, Art Unit 2858